Order of dispo*425sition, Family Court, Bronx County (Alma Cordova, J.), entered on or about January 11, 2006, which, after a violation of probation hearing, revoked appellant’s probation and placed him in the custody of the Office of Children and Family Services for a period up to 12 months with authorization for detention in a limited secure facility, unanimously affirmed, without costs.
The court’s determination that appellant violated the conditions of his probation to an extent warranting revocation is supported by a preponderance of the evidence (see Matter of Alpheaus M., 168 AD2d 208 [1990]). Appellant, who had already violated his probation and received a second chance, failed to comply with his probation conditions, which included reporting to his probation officer, attending school, and cooperating with a rehabilitation program. The record supports the court’s rejection of appellant’s various excuses.
The court’s placement of appellant was a proper exercise of discretion that constituted the least restrictive alternative consistent with the needs of appellant and the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Tom, J.P., Andrias, Buckley, Gonzalez and Malone, JJ.